          Case 1:18-cv-06718-PGG Document 138 Filed 07/16/20 Page 1 of 2
                                                                                Eric M. Creizman

                                                                                Direct T 212.209.4358 F 212.409.8385

                                                                                ECreizman@atllp.com




 July 16, 2020

 By ECF and Email
 The Honorable Paul G. Gardephe
 United States District Judge
 United States District Court
 Southern District of New York
 40 Foley Square
 New York, New York 10007

 Re:         SEC v. John A. Paulsen, 18-CV-6718 (PGG) (SDNY)

Dear Judge Gardephe:

       I respectfully submit this letter in support of John Paulsen’s motion in limine to permit
defense counsel to cross-examine Donald Jones concerning the statement in his declaration that
“[w]hile I worked at Sterne, I knew that I was not permitted to entertain public employees.”
Decl. of Donald George Jones, dated June 26, 2020 ¶ 7.

        The SEC has objected to the introduction of evidence that other employees, and even
supervisors of the Sterne Agee Investment Grade trading desk believed there was nothing wrong
with attending the Park City ski trip. The Court sustained the SEC’s objection to the extent that
Paulsen seeks to admit that evidence as evidence of his own lack of scienter. Although I accept
the Court’s ruling in that regard, I respectfully submit that the Court should allow the admission
evidence that a Sterne Agee employee would believe that if a supervisor approved certain
entertainment, such approval would operate as an exception to the Sterne Agee policy that the
entertainment restrictions of clients should be honored.

        Here, during his deposition in this case, Mr. Jones testified that when he learned that Mr.
Paulsen had attended the ski trip, he was a “bit jealous” that he was not invited to attend the trip.
(9/23/2019 Tr. D. Jones Dep., Pl. Ex. 23 at 19:24-21:13). In addition, Mr. Jones testified that he
complained to his supervisor Scott Shiffman that he had not been invited on the Park City ski
trip. (Id. at 27:25-29:11). Furthermore, Mr. Jones testified that he believed that had he been




ARMSTRONG TEASDALE    LLP                            919 THIRD AVENUE, 37TH FLOOR, NEW YORK, NY 10022-3908 T 212.209.4400
                     ArmstrongTeasdale.com
         Case 1:18-cv-06718-PGG Document 138 Filed 07/16/20 Page 2 of 2
Hon. Paul G. Gardephe
July 16, 2020
Page 2

invited, he would have felt comfortable attending the ski trip if he had believed it was approved
by his supervisors. (Id. at 83:18-84:6).

        The SEC should not have it both ways by introducing evidence that other Sterne Agee
employees knew that Sterne Agee policy did not permit the entertainment of employees of the
Common Retirement Fund (since the Common Retirement Fund did not permit its employees to
accept such entertainment), while precluding evidence that those same employees would have
felt comfortable participating in such entertainment—notwithstanding Sterne Agee policy—if a
supervisor approved it.

        Respectfully submitted,

        /s/ Eric M. Creizman
        Eric M. Creizman

        cc: Alyssa Qualls, Esq., John Birkenheier, Esq., Brian Fagel, Esq., Eric Celauro, Esq. (by
        ECF and email).




ARMSTRONG TEASDALE LLP
